Citation Nr: 0835922	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cold injury to the feet.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cold injury to the hands, ears, and nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1943.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Detroit, Michigan.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  The evidence received is 
cumulative and redundant of evidence previously considered by 
the RO.  Therefore, a remand for consideration of this 
evidence by the originating agency is not required. 


FINDINGS OF FACT

1.  In an unappealed August 2004 decision, the Board denied 
service connection for residuals of a cold injury to the 
feet, and for residuals of a cold injury to the hands, ears, 
and nose. 
 
2.  The evidence added to the record since August 2004, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims. 


CONCLUSIONS OF LAW

1.  The August 2004 Board decision, which denied the 
veteran's claim for entitlement to service connection for 
residuals of a cold injury to the feet, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2008).

2.  The evidence received subsequent to the August 2004 Board 
decision is not new and material; and the requirements to 
reopen the claim of entitlement to service connection for 
residuals of a cold injury to the feet have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c)(1) 
(2008). 

3.  The August 2004 Board decision, which denied the 
veteran's claim for entitlement to service connection for 
residuals of a cold injury to the hands, ears, and nose, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2008).

4.  The evidence received subsequent to the August 2004 Board 
decision is not new and material; the requirements to reopen 
the claim of entitlement to service connection for residuals 
of a cold injury to the hands, ears, and nose have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 
(c)(1) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the Board denied service connection for 
residuals of a cold injury to the feet, and to the hands, 
ears, and nose, determining that these injuries were 
unrelated to service.  The veteran did not appeal the August 
2004 Board decision, and it became final.  See 38 C.F.R. 
§ 7103, 7104.  

The veteran requested to reopen his claim of entitlement to 
service connection for residuals of a cold injury to the feet 
and his claim for entitlement to service connection for 
residuals of a cold injury to the hands, ears, and nose in 
October 2005.  Based on the procedural history outlined 
above, the issues for consideration are whether new and 
material evidence has been received to reopen each of these 
claims.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

As an initial matter, the Board notes that the veteran's 
service personnel records and many of his service treatment 
records and are unavailable and appear to have been destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the veteran in the development of the 
case and to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Despite the heightened duty and notwithstanding the veteran's 
assertions, the Board finds that his claims fail because the 
new evidence submitted does not relate to an unestablished 
fact and does not raise a reasonable possibility of 
substantiating the claims.  

The evidence of record at the time of the August 2004 Board 
decision included an April 1941 induction examination, 
service treatment records from 1943 only, post-service VA 
treatment records, the veteran's statements asserting a 
December 1941 in-service injury, a November 2000 medical 
report reflecting a diagnosis of neuropathy secondary to 
frostbite and micro trauma, and a statement from the NPRC 
indicating that additional service records were unavailable.  

The evidence added to the record since the August 2004 Board 
decision includes additional statements from the veteran and 
service sick reports from December 1941 demonstrating that he 
reported for medical treatment on December 3rd, 5th, 9th, and 
11th and was returned to duty after each occasion.  While the 
written statements submitted by the veteran are new, they are 
redundant of previously considered evidence and not 
sufficient to reopen the claims.

As to the service sick-call reports, they had not been 
previously submitted to agency decisionmakers and are not 
cumulative or redundant of other evidence of record.  As 
such, that evidence is "new" under 38 C.F.R. § 3.156(a).  
Turning to whether the sick-call reports are "material," 
the Board notes that 38 C.F.R. § 3.156(c) authorizes a claim 
to be reconsidered upon receipt of "relevant official 
service department records."    

Specifically, the December 2004 sick-call reports, which 
reflect that the veteran, along with a list of other 
soldiers, sought medical treatment on specific days, the 
reports provide no information at all as to the nature of the 
treatment sought.  As the December 2004 sick-call reports are 
not material to establishing whether a causal relationship 
exists between residuals of a cold injury to the feet, hands, 
ears, or nose and active duty service, the Board finds that 
new information does not relate to an unestablished fact and 
does not raise a reasonable possibility of substantiating the 
claim.  

Accordingly, as the evidence associated with the claims file 
is not both new and material, the veteran's claims for 
residuals of a cold injury to the feet, and to the hands, 
ears, and nose are not reopened.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claims, the Board is unable 
to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2005 included the criteria for reopening a 
previously denied claim and the criteria for establishing 
service connection.  However, the December 2005 notice letter 
did not provide him with accurate information concerning why 
the claims were previously denied in the August 2004 Board 
decision, creating a presumption of prejudice under Kent.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

A review of the claims file reveals that the veteran was 
subsequently provided with correspondence regarding the 
reasons why his previous claims were denied.  Specifically, 
the April 2006 rating decision explained that the August 2004 
Board decision denied both of his claims because there was no 
evidence establishing a nexus between his current 
disabilities and service.  Additionally, an April 2007 
statement of the case (SOC) was sent to the veteran, 
explaining the lack of a relationship between the cold injury 
residuals and service.

Based on the evidence above, the veteran was advised of the 
reasons why the claims were previously denied.  Therefore, he 
can be expected to understand from the various letters from 
the RO what was needed to support his application to reopen 
his claims of entitlement to service connection for residuals 
of a cold injury to the feet and for residuals of a cold 
injury to the hands, ears, and nose.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he continued to 
submit statements asserting that his disabilities are related 
to a cold injury in service.  Moreover, his representative 
submitted written argument alleging in-service occurrence and 
chronicity of cold injury symptoms.  These statements 
demonstrate actual knowledge and understanding of the 
information concerning why the claims were previously denied 
in the August 2004 Board decision. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted service sick reports from December 1941 and 
statements on his behalf.  Further, a specific VA medical 
examination is not needed to consider whether the veteran has 
submitted new and material evidence but, rather, the Board 
has reviewed all the evidence submitted to the claims file 
since the last final denial.  Therefore, a remand for a VA 
examination is not warranted under these circumstances.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a cold injury to the feet is 
denied. 

The application to reopen a claim of entitlement to service 
connection for residuals of a cold injury to the hands, ears, 
and nose is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


